DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8, 10-11, and 13-16, as amended 6 January 2021, are currently pending.  Claims 9 and 12 are canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0140699, originally published as KR 10-1657690 on 19 September 2016) in view of Karlsson et al. (“Ion exchange chromatography”).
Regarding claim 1, Shin discloses a method for separation and purification of plasma protein (abstract).  The steps include (a) obtaining a plasma protein solution containing FXI and a plasma protein ([0019], plasma fraction II) and (b) dialyzing and/or concentrating the obtained solution ([0020]).  The steps further include (c) treating the concentrated solution with a solvent and a detergent, followed by performing cation exchange chromatography to bind the FXI and the plasma protein to a column ([0021], binding thrombotic substances to the column; [0056]) and (d) selectively eluting only the plasma protein ([0056]-[0058]).
While Shin teaches that that the cation exchange chromatography of step (c) is carried out at a pH in the range of 5.0-6.5 ([0056]), the reference does not explicitly state that the pH is between 4.5 and 5.5.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of In re Malagari, 182 USPQ 549.
Further, while the reference discloses that the anion exchange chromatography step may operate a flow rate of 30-150 cm/hr ([0043]), the reference is silent as to the flow rate of the cation exchange chromatography step.  In particular, the reference does not disclose that the flow rate is from 30 to 90 cm/hr in step (c).  
Karlsson discloses that the dynamic capacity of an ion exchange media is dependent upon the flow rate and bed height of the column (pg. 103-104, §4.4.3).  In particular, the flow rate determines the residence time of the protein on the column and thus, the time available to diffuse into the adsorbent and interact with the ion exchange ligands (pg. 104, §4.4.3).
As the dynamic capacity and residence time of the protein with the cation exchange media is a variable that can be modified, among others, by adjusting said flow rate, the precise flow rate would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed flow rate cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the flow rate through the cation exchange chromatography column in the method of Shin to obtain the desired dynamic capacity and protein residence time (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Finally, while Shin discloses that the solvent and detergent treatment should be performed at a temperature of about 24-26°C ([0055]), the reference is silent as to the preferred temperature of the cation exchange chromatography and elution steps.  Based on the absence of a teaching to change the temperature between these steps (such as heating or cooling), one having ordinary skill in the art would 
As the separation resolution and ion exchange capacity of a column are variables that can be modified, among others, by adjusting the temperature during the separation, the precise temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed temperature cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the temperature during the cation exchange chromatography separation and elution in the method of modified Shin to obtain the desired separation resolution and ion exchange capacity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 2, Shin discloses that the method further includes conducting anion exchange chromatography on the dialyzed and/or concentration fraction to obtain a fraction not adhered to an anion exchange chromatography column between step (b) and step (c) and applying this obtained fraction to step (c) ([0020]).
Regarding claim 3, Shin discloses that the solution of step (a) is obtained by dissolving a plasma protein fraction II paste, followed by filtration ([0019], [0036]-[0038]).
Regarding claim 4, Shin discloses that the dissolving the fraction II paste is carried out by adding a sodium chloride solution in a volume equal to 2 to 10 times 5of the plasma protein fraction volume ([0036]).
claim 5, Shin discloses that the filtration is carried out by clarifying filtration at a pH 10adjusted to 4.5 to 5.5 ([0038]-[0039]).
Regarding claim 6, Shin discloses that the dialysis and/or concentration of step (b) is carried out using an 15ultrafiltration/diafiltration (UF/DF) system, and is conducted at an osmotic pressure of 10 mOsmol/kg or less and a pH is then adjusted to 5.5 to 6.5 ([0040]-[0042]).
Regarding claim 7, Shin discloses that the solvent of step (c) is tri(n-butyl)-phosphate (TNBP) and a detergent comprises one or more selected from polysorbate 80, Triton X-100 and Triton X-45 ([0052]-[0055]).
Regarding claim 8, although Shin discloses that the cation exchange chromatography of step (c) is carried out at a salt concentration in the range of 500-1500 mM ([0058]), the reference does not explicitly disclose that the salt concentration may be in the range of 400 to 600 mM.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 10, although Shin does not explicitly disclose that an amount of protein adsorbed on the column of the cation exchange chromatography of step (c) is 90 to 130 mg/mL per mL of a cation exchange resin, the reference discloses that the same steps leading up to the cation exchange chromatography step ([0019]-[0020]) and the same types of cation exchange media as disclosed by the instant specification ([0057]; compare to instant specification at pg. 11, line 23 to pg. 12, line 8).   Therefore, because the methods and cation exchange chromatography media are the same as that claimed, the prior art method will inherently demonstrate the same recited protein adsorption properties.  See MPEP § 2112.
claim 11, Shin discloses that the cation exchange chromatography of step (c) is carried out using a ceramic-based cation exchange resin ([0057]).
Regarding claim 16, Shin discloses that the anion exchange chromatography is carried out at a pH of 5.5 to 7.0 and at a flow rate of 30 to 150 cm/hr and a fraction 20not adhered to the anion exchange chromatography column is obtained in a loading volume (LV) of 1.0 to 2.0 ([0043]). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0140699, originally published as KR 10-1657690 on 19 September 2016) and Karlsson et al. (“Ion exchange chromatography”), as applied to the claims above, and further in view of Flickinger (“Cleaning and sanitization in downstream processing”).
Regarding claims 14 and 15, modified Shin discloses all of the claim limitations as set forth above.  Shinn does not disclose that the method further includes conducting cleaning in place (CIP) to wash the cation exchange resin using sodium hydroxide (NaOH) after completion of elution of the plasma protein in step (d), wherein the cleaning in place (CIP) is carried out at a sodium chloride concentration of 200 to 1,000 mM.  Such methods are well-established in the prior art, however.
For example, Flickinger discloses cleaning processes for ion exchange columns used in protein purification (pg. 1, Introduction).  The reference discloses that cleaning solutions will depend at least upon the types of contaminants that are expected to be on the column and the surface to be cleaned (pg. 1-2, “What are you trying to remove?” and “What surface are you trying to clean?”).  Flickinger teaches that sodium hydroxide is the industrial biopharmaceutical standard for cleaning packed chromatography columns (pg. 2, “What surface are you trying to clean?”).  It is also well known that salt, such as NaCl, is effective in removing residual DNA from chromatography media (pg. 2, “What surface 
It would have been obvious to one having ordinary skill in the art at the time of the invention to conduct a cleaning in place (CIP) step following cation exchange chromatography in the method of Shin using a combination of sodium hydroxide and sodium chloride, such as 1M NaOH/1M NaCl, as suggested by at least Flickinger, since doing so represents nothing more than the selection of industry standard cleaning solutions for the removal of residual contaminants from a chromatography column and since the combined solution of NaOH and NaCl is expected to remove contaminants more effectively than either NaOH or NaCl working alone.
Claims 1-8, 10, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2017/0022248, also published as KR 10-2016-0118298 on 11 October 2016, and as WO 2015/137530 on 17 September 2015) in view of Karlsson et al. (“Ion exchange chromatography”).
Regarding claim 1, Son discloses a method for removing factor XI (FXI) during plasma protein separation and purification ([0024], [0014]-[0019]).  The reference discloses the steps of 5(a) obtaining a plasma protein solution containing FXI and a plasma protein ([0015], [0024]) and (b) dialyzing and/or concentrating the obtained solution ([0016]).  Next, the reference teaches a step of (c) treating the concentrated solution with a solvent 10and a detergent, followed by performing cation exchange chromatography to bind the FXI and the plasma protein to a column and (d) selectively eluting only the plasma protein ([0017]-[0018]).
While Son discloses that the cation exchange chromatography of step (c) is carried out at a pH of 4.5 to 5.5 ([0050]), the reference teaches that the flow rate may be in the range of 110-130 cm/hr ([0050]), rather than a flow rate of 30 to 90 cm/hr.

As the dynamic capacity and residence time of the protein with the cation exchange media is a variable that can be modified, among others, by adjusting said flow rate, the precise flow rate would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed flow rate cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the flow rate through the cation exchange chromatography column in the method of Son to obtain the desired dynamic capacity and protein residence time (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Finally, while Son discloses that the solvent and detergent treatment should be performed at a temperature of about 24-26°C ([0049]), the reference is silent as to the preferred temperature of the cation exchange chromatography and elution steps.  Based on the absence of a teaching to change the temperature between these steps (such as heating or cooling), one having ordinary skill in the art would likely proceed with the cation exchange chromatography steps at the temperature set during the solvent and detergent treatment (about 24-26°C).  Nevertheless, one having ordinary skill in the art also understands that resolution and capacity of an ion exchange chromatography separation may be varied with changes in temperature (see Karlsson: pg. 96, §4.2.1; pg. 101, §4.3.5; pg. 120, §4.8.1).
As the separation resolution and ion exchange capacity of a column are variables that can be modified, among others, by adjusting the temperature during the separation, the precise temperature In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 2, Son discloses that the method further comprising conducting anion exchange chromatography on the dialyzed and/or concentrated fraction to obtain a fraction not adhered to an anion exchange chromatography column between step (b) and step (c), wherein the obtained fraction is treated in step (c) ([0016]).
Regarding claim 3, Son discloses that the solution of step (a) is obtained by dissolving a plasma protein fraction II paste, followed by filtration ([0015]).
Regarding claim 4, Son discloses that the dissolving the fraction II paste is carried out by adding a sodium chloride solution in a volume equal to 2 to 10 times 5of the plasma protein fraction volume ([0029]).
Regarding claim 5, Son discloses that the filtration is carried out by clarifying filtration at a pH 10adjusted to 4.5 to 5.5 ([0033]).
Regarding claim 6, Son discloses that the dialysis and/or concentration of step (b) is carried out using an 15ultrafiltration/diafiltration (UF/DF) system, and is conducted at an osmotic pressure of 10 mOsmol/kg or less and a pH is then adjusted to 5.5 to 6.5 ([0035]).
claim 7, Son discloses that the solvent of step (c) is tri(n-butyl)-phosphate (TNBP) and a detergent comprises one or more selected from polysorbate 80, Triton X-100 and Triton X-45 ([0046]-[0047]).
Regarding claim 8, Son discloses that the cation exchange chromatography of step (c) is carried out at a salt concentration of 400 to 600 mM ([0053]; [102], suggests salt is NaCl).
Regarding claim 10, Son discloses that an amount of protein adsorbed on the column of the cation exchange chromatography of step (c) is 90 to 130 mg/mL per mL of a cation exchange resin ([0050]).
Regarding claim 11, Son discloses that the cation exchange chromatography of step (c) is carried out using a ceramic-based cation exchange resin ([0051]).
Regarding claim 13, Son discloses that in step (d), only the plasma protein is selectively eluted using 400 to 600 mM sodium chloride (NaCl) ([0052], [0102], suggests salt is NaCl).
Regarding claim 16, Son discloses that the anion exchange chromatography is carried out at a pH of 5.5 to 6.5 and at a flow rate of 95 to 145 cm/hr and a fraction 20not adhered to the anion exchange chromatography column is obtained in a loading volume (LV) of 1.5 to 2.0 ([0038]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2017/0022248, also published as KR 10-2016-0118298 on 11 October 2016, and as WO 2015/137530 on 17 September 2015) and Karlsson et al. (“Ion exchange chromatography”), as applied to the claims above, and further in view of Flickinger (“Cleaning and sanitization in downstream processing”).
Regarding claims 14 and 15, modified Son discloses all of the claim limitations as set forth above.  Son does not disclose that the method further includes conducting cleaning in place (CIP) to wash the cation exchange resin using sodium hydroxide (NaOH) after completion of elution of the plasma protein in step (d), wherein the cleaning in place (CIP) is carried out at a sodium chloride concentration of 200 to 1,000 mM.  Such methods are well-established in the prior art, however.

It would have been obvious to one having ordinary skill in the art at the time of the invention to conduct a cleaning in place (CIP) step following cation exchange chromatography in the method of Son using a combination of sodium hydroxide and sodium chloride, such as 1M NaOH/1M NaCl, as suggested by at least Flickinger, since doing so represents nothing more than the selection of industry standard cleaning solutions for the removal of residual contaminants from a chromatography column and since the combined solution of NaOH and NaCl is expected to remove contaminants more effectively than either NaOH or NaCl working alone.
Response to Arguments and Declaration under Rule 132
Applicant's arguments filed 6 January 2021 have been fully considered but, to the extent that they apply to the new grounds of rejection above, they are not persuasive. 
Applicant’s arguments regarding the rejections under §112(b) and §102 are moot in view of the claim amendments and new grounds of rejection presented above.
With respect to the §103 rejection over Shin et al., applicant argues that Shin fails to disclose the specific conditions for cation exchange chromatography recited in claim 1.  Applicant argues that the 
These arguments and the Declaration are not persuasive for the reasons set forth more fully below.
Applicant argues that in order to separate and purify plasma for use in pharmaceutical purposes, it is essential to remove FXI efficiently and with a high degree of removal.  Applicant argues that the processes of Shin and Son only incidentally remove FXI and thus, due to the different purposes and configurations, are different from the claimed method.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pharmaceutical use of final product, specific level of removal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the Declaration demonstrates how the log reduction factor (LRF) of FXI and the results of the thrombin generation assay (TGA) after cation exchange chromatography is affected by the flow rate.  Data is provided for a flow rate of 60 cm/hr and 132 cm/hr.  Applicant argues, and the Declaration asserts, that the claimed rate of 60 cm/hr shows a far superior effect in removing FXI.  
These arguments and evidence provided are not persuasive as applicant has failed to establish that the results are unexpected and significant, and the results provided are not commensurate with the scope of the claimed invention.  
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In the instant case, applicant has only provided data for a single point within the claimed range (60 cm/hr) and a single point outside the claimed range (132, cm/hr, which exceeds the range taught by Son; Shin is silent as to a preferred flow rate on the cation exchange column).  Thus, applicant has not established the criticality of the claimed flow rate range of 30-90 cm/hr.  Applicant may consider providing multiple data points which would cover flow rates below, within, and exceeding the claimed range.  
Applicant argues that the temperature condition of the claimed method during the chromatography separation is 18-25°C.  The Declaration explains that in general, proteins are known to 
This argument does not provide evidence to back up this position, and fails to account for the teachings within the respective references.  For example, both Shin and Son disclose that the solvent and detergent treatment should occur at a temperatures of about 24-26°C (see citations above).  This treatment immediately precedes the cation exchange chromatography steps and the references do not provide any indication that the temperature should be adjusted between these steps.  Thus, in the absence of a reason to adjust the temperature, one in the art would likely perform the following cation exchange step at about the same temperature as the solvent/detergent treatment (24-26°C).
Nevertheless, temperature is also a known result effective variable for ion exchange chromatographic separations. As detailed above, one having ordinary skill in the art understands that resolution and binding capacity of an ion exchange chromatography separation may be optimized with changes in temperature (see Karlsson: pg. 96, §4.2.1; pg. 101, §4.3.5; pg. 120, §4.8.1).  Thus, in the absence of evidence that the claimed temperature range provides unexpected and superior results, one in the art would have optimized the temperature of the cation exchange chromatography step to obtain the desired binding capacity and resolution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE ZALASKY MCDONALD/               Primary Examiner, Art Unit 1777